[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant, the Hartford Physicians Management Corp., moves for summary judgment as to the second, third, and fourth counts of the CT Page 12445 complaint of the plaintiff, Marla Guarco. These counts allege causes of action for retaliatory discharge under General Statutes § 31-51 q; negligent investigation; and defamation. The court denied the motion as to the retaliatory discharge claim on the record, and this memorandum does not address that count. Also, the plaintiff has withdrawn count four. This memorandum articulates the decision to grant summary judgment on behalf of the defendant as to count three.
As to the third count of the complaint, the plaintiff alleges that the defendant was her former employer and terminated her employment without conducting a proper investigation into the grounds for which she was discharged. The plaintiff, through counsel, has conceded that she was an at will employee of the defendant.
Our Supreme Court has held that an employer may terminate an at will employee with or without good cause and, therefore, owes no duty to investigate with care charges against such an employee, Morris v.Hartford Courant Co., 200 Conn. 676, 680 (1986). The court's research discloses that every trial court considering this issue has arrived at the same conclusion and rejected such claims, Menard v. People's Bank,
Superior Court, New London J.D., d.n. CV 97-544627 (April 6, 1998),Koletsky, J.; Copney v. Yale New Haven Hospital, Superior Court, New Haven J.D., d.n. CV 96-382264 (December 22, 1997), Hartmere, J.; Rood v.Canteen Corp., Superior Court, Tolland J.D., d.n. CV 95-58263 (September 19, 1996), Potter, J.; Deuva v. Greenwich Hospital, Superior Court, Stamford J.D., d.n. CV 94-140029, D'Andrea, J.; Pace v. BristolHospital, Superior Court, Hartford-New Britain J.D., d.n. CV 94-461146 (November 4, 1994), Handy, J.; and Daley v. Aetna Life  Casualty,
Superior Court, Hartford-New Britain J.D., d.n. CV 94-533693, (August 3, 1994), Sheldon, J.
Because a cause of action for negligent investigation of the basis for termination of an at will employment is unrecognized in Connecticut, the defendant is entitled to summary judgment as a matter of law.
Sferrazza, J.